DETAILED ACTION
This action is in response to applicant’s amendment received on 04/19/2022. Claims 1-2 and 4-11 are pending. Claims 3 and 12 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0243180, herein “Lee”) in view of Meyer (US 2004/0069451), Simon et al. (US 2014/0209288, herein “Simon”) and Tonkovich et al. (US 2006/0142401, herein “Tonkovich”).
Regarding claim 1, Lee discloses: 
a method of producing two phase flow in a heat transfer device (5) (figs. 1a-1b) comprising the steps of:
passing a heat transfer fluid (11, 16, 40) through an inlet (10) of the heat transfer device (5) [par. 0035, lines 4-9]; 
the heat transfer device (5) having an array of heat transfer fins (35) in spaced relation (figs. 1a-1b), 
primary spaces between the heat transfer fins (35) defining primary channels (25) parallel to a path from the inlet (10) to an outlet (15) and oblique spaces between the heat transfer fins (35) defining oblique channels (30) arranged at an angle to the primary channels (25) (figs. 1a-1b);
wherein the heat transfer device includes apertures between the oblique (30) and primary (25) channels (the actual apertures that communicate both channels -30- and -25- to each other, figs. 1a-1b, in the same structural manner as in the instant application’s figure 12a, amended in 02/22/2021),
and further comprising the steps of: 
said apertures interrupting thin liquid-film formation (since there are no wall segments where the apertures are, the liquid-film formation is interrupted along the wall where the apertures are), 
said thin liquid film continuously developing at a convective boiling region of said oblique channels (30) (since a thin liquid film is formed where a bubble is formed during nucleating boiling at the surfaces of the walls of the fins -35-).
	Lee does not disclose:
a temperature of the heat transfer fluid at the inlet being no greater than a saturation temperature of said heat transfer fluid, and
a vapour quality between the inlet and the outlet ranging from 0.204 to 0.988.
However, it is known in the art that, for liquid-cooled devices, when the device heat dissipation level is relatively small, the heat can be removed by heat transfer to the liquid without boiling. In applications required to dissipate high heat flux ranges, cooling effect provided by a liquid cooling medium can be significantly enhanced through the use of boiling, as taught by Meyer [par. 0010], and the boiling can be achieved by using a heat transfer fluid having a temperature at the inlet equal to the saturation temperature or below the saturation temperature (subcooled) [par. 0018], as claimed. Boiling commences on the device surface (in this case, the channels -25, 30- and fins -35- of Lee) after the device temperature exceeds the liquid's boiling temperature. The growth and departure of vapor bubbles on the device surface draws liquid toward the device surface at high frequency which greatly increase cooling effectiveness. In this regard, Meyer also teaches that and advantage of using a heat transfer fluid having a temperature at the inlet below the saturation temperature (subcooled) is that the rapid condensation of bubbles maintains liquid access to the device surface (the channels -25, 30- and fins -35- of Lee) during intense heat removal [par. 0020]. It would have been obvious to one of skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Refer to MPEP 2143 (I) (E). In this instance, there are two possible options for the temperature of the heat transfer fluid at the inlet: equal to the saturation temperature or below the saturation temperature, and it would have been obvious to try having the temperature of the heat transfer fluid at the inlet being no greater than a saturation temperature of said heat transfer fluid, in order to achieve a desired heat transfer.    
It is old and known in the art that the heat transfer performance of a heat exchanger (including cold plates like the one disclosed by Lee) is affected by the vapor quality in the heat exchanger/plate, as taught by Simon [par. 0037, lines 1-9]. This is, as the heat load in the heat exchanger/plate increases, the vapor quality in the heat exchanger/plate reaches level 1 (complete vaporization) sooner (i.e., further upstream) than at lower heat load and the full-vapor condition downstream in the heat exchanger/plate typically has lower heat transfer performance than the two-phase (vapor-liquid) flow in the upstream part of the heat exchanger/plate because the heat capacity of the vapor is much less than that of the two-phase (see also, par. 0024, where Simon refers to cold plates for electronic equipment). 
Further, Tonkovich, also directed to methods, apparatus and systems in which there is partial boiling of a liquid in a microchannel [par. 0002, lines 1-6] teaches a method in which, for a two-phase system (like the system of Lee), the heat transfer coefficient was assumed to be dependent upon vapor quality and the heat transfer coefficient increased linearly with vapor quality from pure liquid heat transfer coefficient to maximum heat transfer coefficient from vapor quality=0 to vapor quality=0.5 and then decreased linearly from maximum heat transfer coefficient to pure vapor heat transfer coefficient from vapor quality=0.5 to vapor quality=1 [par. 0288].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a vapour quality between the inlet and the outlet ranging from 0.204 to 0.988 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, the vapor quality is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that heat transfer performance of a heat exchanger/plate is affected by the vapor quality in the heat exchanger/plate (see Simon, par. 0037 and Tonkovich, par. 0288). Therefore, since the general conditions of the claim, i.e. that the heat transfer performance increased with vapor quality values of zero to 0.5, and decreased with vapor values of 0.5 to 1.0 were disclosed in the prior art by Tonkovich [par. 0288], it is not inventive to discover the optimum workable range by routine experimentation. Furthermore, the range of 0.204 to 0.988 of the vapor quality is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious before the effective filing date of the claimed invention.


Regarding claim 2, the combination of Lee, Meyer, Simon and Tonkovich discloses: 
the step of bubbles nucleating from surfaces of walls of said heat transfer fins (35), said surfaces defining nucleate boiling regions [Meyer, par. 0010, lines 6-7 and par. 0011, lines 1-2] (it is noted, it is old and known in the art that heat transfer from a surface to a fluid, during boiling, involves bubble nucleation, and a nucleation boiling region is defined as the location where a bubble nucleation occurs). 
Regarding claim 4, Lee discloses: 
the oblique channels (30) providing pathways for bubbles (as explained in claim 2, above, the bubbles are formed in the surfaces of the walls of fins -35- and, when detachment of the bubbles occurs, the bubbles move in the only pathways available (channels 25 and 30). 
Regarding claims 5-6, Lee discloses: 
the angle being in the range of 10° to 50° [par. 0040, lines 8-10].
Regarding claim 8, Lee discloses: 
the heat transfer device (5) dissipating applied heat flux greater than 20 W/cm² [par. 0044, lines 7-9].
Regarding claim 7, the angle of the oblique channels to said primary channels is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design the value of the angle to optimize heat transfer. Further, applicant has not disclosed any criticality on having the angle of the oblique channels to said primary channels being 50°.
Furthermore, in this instance, the angle of the oblique channels to said primary channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal angle, heat transfer efficiency increases (refer for instance to par. 0048, where Lee discloses the option of changing parameters of the oblique channels -30- to obtain a different heat transfer performance). Therefore, since the general conditions of the claim, i.e. that the oblique channels are arranged at an angle to said primary channels were disclosed in the prior art by Lee (refer to claims 5 and 6, above), it is not inventive to discover the optimum workable range by routine experimentation and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the angle of the oblique channels to said primary channels being 50° since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). 
Regarding claim 9, the combination of Lee, Meyer, Simon and Tonkovich does not disclose: 
a mass flux for the heat transfer fluid being in the range 175 kg/m²s to 349 kg/m²s (and therefore, in the range 218 kg/m²s to 306 kg/m²s, as claimed in claim 10; being 262 kg/m²s, as claimed in claim 11).
However, Lee discloses several examples in which a comparison of heat transfer performance between Lee’s heat transfer device (5) and other devices is made using different mass flow rates (500 ml/min, 900 ml/min) [par. 0053]. It is old and known that mass flow rate can be calculated by using mass flux, since mass flow rate is a function the mass flux and an area (flat area). Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to design the device of Lee with a mass flux rate for the heat transfer fluid in the range of 175 kg/m²s to 349 kg/m²s to optimize heat transfer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II).

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
In pages 6-8, Applicant argues that the combination of references does not teach or suggest a vapour quality between the inlet and the outlet ranging from 0.204 to 0.988 since the Office Action fails to establish that the specifically claimed vapor quality is disclosed at all by Lee, Meyer, Simon, or Tonkovich, and that the vapor quality cannot be disclosed as a variable at all, much less as a result effective variable.
Examiner respectfully disagrees. Simon clearly teaches that the performance of heat exchanger is affected by the vapor quality of the heat exchanger [par. 0037] and Tonkovich clearly teaches that heat transfer performance in heat exchangers increases with vapor quality values of zero to 0.5 and decreases with vapor values of 0.5 to 1.0 [par. 0028]. This is, Simon and Tonkovich teach the vapor quality in heat exchangers as a variable and as a result effective variable.
In pages 8-9, Applicant argues that the heat transfer coefficient of Tonkovich is 3000W/m² K and that the present application produces a heat transfer coefficient of at least 4000W/m² ºC.
In response, Tonkovich is a pertinent teaching reference to the combination of Lee and Meyer because it helps support the Examiner’s statement of page 4, lines 3-4 of the office Action of 12/20/21, regarding the fact that is old and known in the art the heat transfer performance of a heat exchanger is affected by the vapor quality in the heat exchanger. The Examiner does not expect nor suggest that Tonkovich micro-channel structure performs like the present application. Lee, however, having the same structure claimed by the Instant Application, can be expected to perform similarly after implementing the teachings of Meyer regarding using a heat transfer fluid having a temperature at the inlet below the saturation temperature.
In pages 9-10, Applicant argues that Meyer relates to straight channels and does not provide clearly guidance on how its method can be applied to oblique fins and that a person of skill in the art would be motivated to keep vapor quality below 0.204 since the straight finned heat transfer device of Meyer has no effect above 0.204.
In response, Meyer is a pertinent teaching to Lee because it shows to a person of skill in the art that by using a heat transfer fluid having a temperature at the inlet below the saturation temperature boiling can be achieved, and that, to dissipate high heat flux ranges, cooling effect can be enhanced through the use of boiling. As explained in the rejection, above, there is a finite number of identified, predictable solutions, with respect to the temperature of the heat transfer fluid at the inlet: equal to the saturation temperature or below the saturation temperature. Meyer provides the teachings about the temperature of the heat transfer fluid at the inlet being below the saturation temperature. Here again, it is the device of primary reference Lee that teaches primary straight channels and oblique channels formed as spaces between heat transfer fins (in the same structural manner as in the instant application’s figure 12a, amended in 02/22/2021) (for clarity, Applicant argues about straight fins and oblique fins. There are no straight fins nor oblique fins claimed, but rather straight channels and oblique channels, as explained above). Again, it is the combined references of Simon and Tonkovich that teach the vapor quality as a variable and as result effective variable in heat exchangers and that the performance of the heat exchanger is affected by the vapor quality, as explained above.
In pages 10-11, Applicant argues that Tonkovich discloses the use of straight long channels; that, in contrast, claim 1 of the present application defines a heat transfer device having an array of fins in space relation, with primary straight channels and oblique channels; and that, upon reading Tonkovich, a person of skill in the art would be discouraged from applying a network of primary and oblique channels as claimed.
In response, primary reference Lee already discloses the use of an array of fins (35) in space relation, with primary straight channels (25) and oblique channels (30) (fig. 1). Here again, Tonkovich is a pertinent teaching reference to the combination of Lee and Meyer because it helps support the Examiner’s statement of page 4, lines 3-4 of the office Action of 12/20/21, regarding the fact that is old and known in the art the heat transfer performance of a heat exchanger is affected by the vapor quality in the heat exchanger, and because it teaches the vapor quality in heat exchangers as a variable and as a result effective variable.
In pages 11-15, Applicant argues that the recited range shows unexpected results even if the vapor quality is disclosed in some other reference; that Meyer is directed to an apparatus, with a speculative idea of the effect a two-phase flow would achieve and that figure 10(b) of the instant application provides a reasonable expectation of what Meyer or Tonkovich could have provided had either reference disclosed any comparison data of their straight finned heat exchange device to a skilled person.
In response, it is the method of operation of the device of primary reference Lee (that comprises both primary straight channels and oblique channels, just as claimed) the one that is been modified to incorporate the concept of having a temperature of the heat transfer fluid at the inlet being no greater than a saturation temperature, as taught by Meyer. Furthermore, referring to MPEP 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. In this case, the idea that figure 10(b) of the instant application provides a reasonable expectation of what the straight finned device of Meyer could have provided is correct but also immaterial since the person of skill in the art, having the benefits of Lee’s disclosure (again, with straight and oblique channels, not just straight channels) and the teachings of Meyer, Simon and Tonkovich, would find, per MPEP 2144.05, Section II, that discovering an optimum workable range of vapor quality for Lee’s straight and oblique channels heat transfer device involves only routine skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763